Citation Nr: 0014404	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from April 1946 to 
January 1948.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Togus, Maine, Regional Office (RO) in 
November 1997 and April 1998, finding that new and material 
evidence had not been submitted to reopen claims seeking 
entitlement to service connection for hearing loss and 
tinnitus, respectively.  

In April 1999, the Board confirmed the RO's finding that the 
veteran's claims had not been reopened by the submission of 
new and material evidence.  The veteran appealed the Board's 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In November 1999 the Court vacated 
the Board's April 1999 decision and remanded the case for 
further consideration by the Board in compliance with a joint 
motion for remand.  


FINDINGS OF FACT

1.  Claims for service connection for hearing loss and 
tinnitus were denied by the RO in an appealed rating action 
dated in September 1993.  The veteran was notified of that 
decision and did not file a notice of disagreement therewith.  

2.  Evidence submitted since the September 1993 rating 
decision consists of a VA examination, which is so 
significant that it must be considered in order to decide 
fully the merits of the claim.  

3.  The veteran's claims for service connection for a hearing 
loss and tinnitus are plausible.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the September 1993 rating 
decision denying service connection for a hearing loss and 
tinnitus is new and material and the veteran's claims for 
hearing loss and tinnitus have been reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran has submitted well-grounded claims for 
service connection for hearing loss and tinnitus.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision by the RO, dated in September 1993, 
entitlement to service connection for hearing loss and 
tinnitus was denied.  In reaching this decision, the RO 
considered the complete record on the merits and noted that 
the evidence then of record failed to show the onset of 
either of these disorders in service or that they were 
causally related to the veteran's service-connected left ear 
otitis media.  

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is new and material.  If, and only if, 
the Board determines that the claimant has produced new and 
material evidence is the claim deemed to have been reopened 
and the case must then be evaluated on the basis of all the 
evidence both new and old.   Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In determining the materiality of the 
evidence for the purposes of reopening the claim, its 
credibility is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The first step in the two-step analysis, noted above, 
involves two questions:  (1) Is the newly presented evidence 
"new", that is not previously submitted to agency 
decisionmakers, and not cumulative or redundant; and (2) is 
the newly presented evidence "material", that is does it bear 
directly and substantially upon the specific matter under 
consideration, and is it so significant that it must be 
considered in order to fairly decide the merits of the claim?  

With this in mind the Board will proceed to the question of 
whether the claims for service connection for hearing loss 
and tinnitus have been reopened by submission of evidence 
which is both new and material.  38 U.S.C.A. § 5108.  The 
first step is to review the evidence, which was of record at 
the time of the September 1993 rating decision.  This 
evidence included the veteran's service medical records as 
well as post service VA and United States Public Health 
Service medical records.  

The service medical records were negative for any complaints 
and/or findings of hearing loss and/or tinnitus.  While the 
veteran was hospitalized on several occasions in service for 
his service-connected left ear otitis media, the veteran was 
noted on these occasions to have no problem with hearing.  
His hearing was reported as either "15/15" or "normal."  A 
clinical evaluation on the veteran's hearing on his 
January 1945 service separation examination found no 
abnormality and hearing was 15/15 on whispered voice testing, 
bilaterally.  

Post service evidence before the RO in September 1993 
included reports of comprehensive VA examinations afforded 
the veteran between March 1950 and September 1970, a report 
of VA hospitalization in August 1951 and a report of a 
medical consultation afforded the veteran in October 1969 by 
the United States Public Health Service, as well as several 
letters from Dr. P. D. Della Pena, with the United States 
Public Health Service.  VA examination in March 1950 found 
the veteran's hearing bilaterally was 20/20.  The veteran 
made no complaints referable to or suggestive of tinnitus.  
During his hospitalization beginning in August 1951 for 
chronic suppurative left ear otitis media, the veteran 
reported that his drainage was unassociated with pain, but 
that he had occasionally noticed an increased difficulty with 
left ear hearing.  

Hearing loss in the right ear at 4,000 Hertz only was 
diagnosed on VA examination in October 1959.  On an ear, nose 
and throat consultation for chronic otitis media in 
October 1969, a United States Public Health Service physician 
noted that an audiogram had revealed some air-bone gap.  A 
mixed hearing loss was the pertinent diagnosis.  

In a letter dated in July 1972, Dr. Della Pena reported that 
he had evaluated the veteran for chronic left ear otitis 
media with poor hearing.  He said that an April 1972 
audiogram showed a probable mixed hearing loss.  In May 1973, 
Dr. Della Pena opined that the veteran had a permanent 
partial hearing loss.  

On a VA examination in March 1977, the veteran complained of 
ringing in his ears as well as loss of hearing.  Following an 
audiometric examination, mild mixed deafness, bilateral, was 
diagnosed.  Bilateral hearing loss was also diagnosed on VA 
examination in September 1993.  On this examination, the 
veteran reported bilateral constant tinnitus with an onset 
approximately three years earlier.  The veteran's VA examiner 
commented that based solely on his examination findings, he 
had absolutely no idea as to the etiology of the veteran's 
hearing loss.  

On this evidentiary record, as noted above, the RO in 
September 1993 concluded that the veteran's hearing loss and 
tinnitus were not attributable to service on any basis.  

In connection with his claim to reopen, filed in June 1997, 
the Board notes that the evidence associated with the record 
consists of a report of a VA examination afforded the veteran 
in September 1997.  The history recorded at the time of this 
examination was that the veteran had been known to have a 
bilateral sensorineural hearing loss for which he had worn 
amplification.  The veteran reported that he also had 
tinnitus, which had been increasing in severity.  He related 
that the onset of these disorders was during active military 
service.  Audiometric testing revealed a bilateral 
sensorineural hearing loss.  The veteran was also found to 
have tinnitus.  The examiner indicated that the veteran's 
tinnitus had its onset during active service and persists to 
the present time.  The veteran's examining audiologist 
recorded on an accompanying audiological worksheet that the 
veteran's tinnitus had its onset within the last few months.  

The Board has reviewed the September 1997 VA examination 
report and, in light of the joint motion for remand, 
concludes that this evidence is both new and material such as 
to reopen the veteran's claim for hearing loss and tinnitus.  
This evidence contains a statement by a VA physician 
suggesting that the veteran has sensorineural hearing loss 
originating in service and in fact stating the veteran had 
tinnitus originating in service.  This statement by a VA 
physician appearing to place the onset of the veteran's 
disorders in service is, by agreement of the parties, more 
than a simple recording of the veteran's medical history.  
Cf. LeShore v. Brown, 8 Vet. App. 406 (1995).  It is arguably 
a medical conclusion drawn from examining the veteran and is 
presumed to be credible for the purposes of reopening the 
veteran's claim.  The veteran's VA examiner in September 1997 
has indicated a possible causal etiological connection 
between the veteran's hearing loss and tinnitus and his 
service.  Having thus determined that new and material 
evidence has been added to the record, the veteran's claims 
for hearing loss and tinnitus are reopened.  

Well Groundedness

As the veteran's claims have been reopened, the Board must 
now determine whether, based upon all the evidence of record 
in support of the claims, presuming its credibility, the 
reopened claims are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when the initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  It is also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an inservice injury or disease; and (3) a 
nexus between the current disability and the inservice injury 
or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed at the discharge when all the evidence, including 
that pertinent to service, establishes that disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of the clinical evidence that the veteran has 
hearing loss and tinnitus and a statement of a competent 
medical professional tending to link the veteran's hearing 
loss and tinnitus to service and/or events therein, the Board 
finds that the veteran's claims for hearing loss and tinnitus 
are well grounded.  38 U.S.C.A. § 5107(a).  



ORDER

As new and material evidence has been received, the 
applications to reopen the claims of service connection for 
hearing loss and tinnitus are granted to this extent, and the 
claims are well-grounded, and are subject to the following 
further action.  


REMAND

In light of the action taken above, the Board notes that de 
novo review of the veteran's claims of service connection for 
hearing loss and tinnitus by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken, including further 
examinations to determine the nature and etiology of the 
veteran's hearing loss and tinnitus.  Here we observe that it 
does not appear that the veteran's VA examiner in 
September 1997 in formulating his opinion regarding the 
etiology of the veteran's hearing loss and tinnitus ever 
reviewed the veteran's claims file, service medical records 
or, for that matter, in view of the contradiction recorded 
with regard to the onset of the veteran's tinnitus, the 
related audiological examination worksheet.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:  

1.  The RO should take appropriate action 
to contact the veteran to determine if he 
has any additional evidence or arguments 
to present in regard to his claims of 
service connection for hearing loss and 
tinnitus.  The veteran should be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
healthcare providers (VA and non-VA) who 
had treated him for his hearing loss and 
tinnitus at any time since his discharge 
from service.  

2.  The RO should afford the veteran an 
appropriate examination to determine the 
nature and etiology of his hearing loss 
and tinnitus.  Any necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder must be made 
available to the examiner so that the 
pertinent clinical records can be studied 
in detail.  The examiner should express 
an opinion, with complete rationale, as 
to whether it is as least as likely as 
not that the veteran's current hearing 
loss is related to service or to a 
service-connected disability.  An opinion 
should also be expressed as to whether 
the veteran's tinnitus is at least as 
likely as not related to service or to a 
service-connected disability.  Then, 
after any further development deemed 
appropriate, the RO should review the 
veteran's claims on a de novo basis.  
Information not previously considered, 
including recently received clinical 
data, should be reviewed.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
afforded a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to afford the 
veteran due process of law and to obtain additional, 
clarifying clinical evidence.  By this REMAND the Board 
intimates no opinion as to the ultimate outcome warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the RO's to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

